UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2019


In Re: JAMILYA SADDIYA VANN,

                Petitioner.




  On Petition for Writ of Mandamus.     (2:04-cr-00173-JBF-TEM-1)


Submitted:   October 27, 2009               Decided:   November 5, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jamilya Saddiya Vann, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jamilya Saddiya Vann petitions for a writ of mandamus

seeking an order directing the district court or the Bureau of

Prisons     to   allow   her      to     serve    her    sentence       through     home

confinement.       We conclude that Vann is not entitled to mandamus

relief.     Mandamus is a drastic remedy and should be used only in

extraordinary circumstances.               United States v. Moussaoui, 333

F.3d 509, 516 (4th Cir. 2003).

            Mandamus relief is available only when the petitioner

has   a   clear,    indisputable        right    to   the     relief    sought.      Id.

Mandamus may not be used as a substitute for appeal.                               In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

            The relief sought by Vann is not available by way of

mandamus.          Indeed,   it        appears    that      Vann   is     statutorily

ineligible to be sentenced to home confinement.                          Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the   petition     for   writ     of    mandamus.        We    dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                           2